9)): Forrester v.
LEXIS 12280; 2002

; 02-04785 SBA (9th (Dieu Maddox v. ae of
; People v. Howell, 30C. A. 3d; 105

 
 

 

Case 4:16-cv-03742-JST Document 102 Filed 02/05/19 Page 2 of 6

#87 (persons with disabilities) for the P.O.S.T. basic academy and subject matter expert
question and answer panel member for the P.O.S.T. tele-course on “Controlling Violent
Subjects” | & tl; | have reached the following opinions and conclusions beyond a
reasonable degree of professional certainty:

The basic peace officer training course is broken down into forty-three (43)
Learning Domains. A Learning Domain is a specific functional area of learning
for a basic peace officer. Each Learning Domain has a set of objectives that the
peace officer trainees must complete. ( Being a member of The Commission on
Peace Officers Standards and Training (P.O.S.T.) subject matter expert
committee on use of force - member writer of Learning Domain #20 (use of
force), #24 (handling disputes/crowd control), #33 (arrest and control), #35
(firearms) & #37 (persons with disabilities) for the P.O.S.T. basic academy)

All peace officers in the state of California must master the forty-three Learning
Domains and meet each objective before they can be certified as a peace officer
through one of the P.O.S.T. (Commission on Peace Officers Standards and
Training) certified training academies. (Being a member of The Commission on
Peace Officers Standards and Training (P.O.S.T.) subject matter expert
committee on use of force and physical methods of arrest - member writer of
Learning Domain #20 (use of force), #24 (handling disputes/crowd control), #33
(arrest and control), #35 (firearms) & #37 (persons with disabilities) for the
P.O.S.T. basic academy)

The City of Antioch sends their officers to P.O.S.T. certified police academies
which meet and exceed the standards set by P.O.S.T. (My training and
experience as a police officer and supervisor for 16 years - my work as an expert
witness on police practices cases for the past 39 years - working as a police
physical skills and classroom instructor and instructor trainer for 49 years)

On 6/25/15 Officers Brogdon and Kidd were dispatched to 2301 Sycamore Drive
Apt. #160 after dispatch received a call that the caller was in Apt. #160 and that
there were people outside the apartment that were going to shoot him. (Dispatch
call - incident report)

Officers Brogdon and Kidd subsequently learned that Rucks had placed the call
and had kicked in the apartment door of Mr. L. Pernell who was the tenant in
apartment #160. They met Mr. Pemell in the area of his apartment and he stated
that he wanted Rucks prosecuted for his actions of kicking in his door. Pernell
took the officers to an apartment where he said that Rucks might be, but he was
not there, as they were leaving that apartment someone pointed Rucks out to
them on the second landing of the apartment building. (Bates stamped materials
- interviews)

The officers called Rucks to come down to their location on the main level of the
apartments, which he did. The officers were investigating the kicking in of

2

 

 
Case 4:16-cv-03742-JST Document 102 Filed 02/05/19 Page 3 of 6

 

 

 

Pernell’s door and had reasonable suspicion to detain Mr. Rucks. It was
reasonable for them to place Rucks in handcuffs at that time. Officer Kidd had a
prior contact with Rucks and also knew that he had resisted officers in the past.
Rucks offered no resistance to the officers at that time and allowed them to
handcuff him. (Bates stamped materials - interviews - depositions)

From their training and experience and Rucks’ actions and demeanor they knew
that he was under the influence of a controlled substance which gave them
probable cause to arrest him and move him to Officer Brogdon’s patrol vehicle.
(594 PC - 11550 HS - bates stamped materials - interviews - People v. Howell, 30
C.A. 3d; 105 Cal. Rptr. 748) - Devenpeck v. Alford, 2004 U.S. Lexis 8272)

A peace officer may use reasonable force to effect an arrest, to prevent an
escape or to overcome resistance. The officer need not retreat or desist from his
efforts by reason of the resistance or threatened resistance of the person being
arrested. An officer's use of force is judged under the objectively reasonable
standard, would an officer of similar training and experience; given the same
information and situation; choose the same course of action. Officers are not
required to use the least intrusive degree of force possible, but rather required to
use reasonable force. Whether officers hypothetically could have used less
painful, less injurious, or more effective force in executing an arrest is simply not
the issue. (835a of the Penal Code - Graham v. Connor (109 S. Ct. 1895 (1989))
- Forrester v. City of San Diego, 25 F. 3d 804 (9th Cir. 1994))

As the officers were walking Rucks through the apartment complex to Officer
Brogdon’s patrol car, at first he was co-operative, but he suddenly became
resistant, by attempting to pull away from Officer Brogdon, he had also not been
throughly searched at that time. When he pulled away from Officer Brogdon he
became a resistant subject as defined by P.O.S.T., P.O.S.T. defines an actively
resistant subject as: Physically evasive movements to defeat an officer’s attempt
at control, including bracing, tensing, running away, verbally, or physically
signaling an intention to avoid or prevent being taken into or retained in custody.
The force options listed by P.O.S.T. for an actively resistant subject are: Use of
personal body weapons to gain advantage over the subject, pain compliance
control holds, takedowns and techniques to direct movement or immobilize a
subject, use of devices and/or techniques to ultimately gain control of the
situation. It was a trained technique, P.O.S.T. approved, departmentally
approved, meets the reasonably well train officer standard and a reasonable use
of force for Officer Brogdon to attempt to force Mr. Rucks to the ground and

for Officer Kidd to use a leg sweep take down to force him to the ground. (My
training and experience as a police officer and supervisor for 16 years; my work
as an expert witness on police practices cases for the past 39 years; working as
a police physical.skills and classroom instructor for 49 years; being a P.O.S.T.;
being a member of P.O.S.T.’s subject matter expert committee on Use of Force;
member writer of Learning Domain #20 (use of force), #24 (handling disputes/

3

 

 
Case 4:16-cv-03742-JST Document 102 Filed 02/05/19 Page 4 of 6

 

 

 

crowd control), #33 (arrest and control), #35 (firearms) & #37 (persons with
disabilities) - Learning Domain 20, Version 3.2, page 2-6, force options)

The placing of a knee, hand or both on the shoulder of a resistant subject when
they are on the ground fighting and resisting officers is a trained technique,
P.O.S.T. approved, departmentally approved, meets the reasonably weil train
officer standard and a reasonable use of force. (My training and experience as a
_police officer and supervisor for 16 years - my work as an expert witness on
police practices cases for the past 39 years - working as a police physical skills
and classroom instructor for 49 years - being a P.O.S.T.; being a member of
P.O.S.T.’s subject matter expert committee on Use of Force - member writer of
Learning Domain #20 (use of force), #24 (handling disputes/crowd control), #33
(arrest and control), #35 (firearms) & #37 (persons with disabilities) - Tatum v.
CCSF CV02-04785 SBA (9th 4/2/06) - L.D. 33 - TTS 33 - L.D. 20, page 2-6, force
option).

The use of a figure four leg lock is a trained technique, P.O.S.T. approved,
departmentally approved, meets the reasonably well train officer standard and a
reasonable use of force. The figure four leg lock is used to control a kicking
subject's leg. Officer Kidd was being lifted up by Rucks’ legs. Officer Kidd was
285 pounds at the time and was having difficulty controlling Rucks’ legs. The
officers knew from their training and experience that individuals under the
influence of certain drugs have a high pain tolerance and seem to be
exceptionally strong because they don’t have any inhibiters to prevent them from
resisting. (My training and experience as a police officer and supervisor for

16 years; my work as an expert witness on police practices cases for the past 39
years - working as a police physical skills and classroom instructor for 49 years; -
being a P.O.S.T. - being a member of P.O.S.T.’s subject matter expert committee
on Use of Force; - member writer of Learning Domain #20 (use of force), #24
(handling disputes/crowd control), #33 (arrest and control), #35 (firearms) & #37
(persons with disabilities) - L.D. 33 - TTS 33 - L.D. 20, page 2-6, force option)

The use of the “Wrap -safe restraint” is a trained technique, P.O.S.T. approved,
departmentally approved, meets the reasonably well train officer standard and a
reasonable use of force. The Wrap was not totally applied because

Rucks stopped breathing. (My training and experience as a police officer and
supervisor for 16 years; my work as an expert witness on police practices cases
for the past 39 years - working as a police physical skills and classroom
instructor for 49 years; - being a P.O.S.T. - being a member of P.O.S.T.’s subject
matter expert committee on Use of Force; - member writer of Learning Domain
#20 (use of force), #24 (handling disputes/crowd control), #33 (arrest and
control), #35 (firearms) & #37 (persons with disabilities) - L.D. 33 - TTS 33 - L.D.
20, page 2-6, force option)

When Mr. Rucks appeared to stop breathing, Officer Brogdon immediately
started CPR which was taken over by fire and paramedics within minutes.

4

 

 
Case 4:16-cv-03742-JST Document 102 Filed 02/05/19 Page 5 of 6

 

 

Officer Brogdon’s actions of applying CPR were above and beyond his
responsibility as defined by the court system. (Tatum v. CCSF CV02-04785 SBA
(9th 4/2/06); Maddox v. City of Los Angeles, 792 F.2d 1408, 1415 (9th Cir. 1986))

Learning Domain 37 of the P.O.S.T. Basic Course Unit Guides, Chapter 4, Mental
illness, identifies a variety of mental issues a person may have and some of the
symptoms associated with that illness, it also identifies appropriate actions
officers should be aware of in dealing with these individuals. These actions are
for static situations that are controlled and the individual is contained and not a
dynamic and fluid situation when someone is resisting and pulling away from
officers. Officers are trained to be aware that people affected by mental illness or
drugs can be unpredictable and sometimes violent and that officers should never
compromise or jeopardize their own safety or the safety of others when dealing
with individuals who display symptoms of a mental illness or being on drugs.
Officers are also trained that Title II provisions of the ADA, prohibiting
discrimination on the basis of disability by public entities and requiring
reasonable accommodations of disabled people's limitations does not apply to an
officer’s on-the-street responses to a reported disturbance, even if they invoive
disturbed and disabled persons, prior to the officer’s securing the scene and
ensuring that there is no threat to human life. Once the scene was secured, and
no threat existed, the officer would have a duty to reasonably accommodate the
person's disability, but not before. Here, assuming that Mr. Rucks was suffering
from a mental illness induced by drugs, the officers would have to stop his
resistance before accommodating his mental illness. (Learning Domain 37 -
Hainze v. Richards, No. 99-50222, 207 F. 3d 795 (5th Cir. 2000) - my training
and experience as a police officer and supervisor for 16 years - my work as an
expert witness on police practices cases for the past 39 years - working as a
police physical skills and classroom instructor for 49 years)

- The 9th Circuit has rejected the notion that there is a, per se rule requiring
mentally disabled persons to be treated differently. “We do not adopt a per se
rule establishing two different classifications of suspects: mentally disabled
persons and serious criminals.” (Doerle v. Rutherford, 272 7 F.3d 1272, 1283
(2001))

There are no visible injuries listed in the medical examiners report or in
photographs that are consistent with baton strikes, the taser, kicks or punches.
The marks.on Rucks forehead, shin and knee are consistent with abrasions
caused by having the face and leg on the ground and struggling with the officers.
(Court certified expert on the identification of markings caused by impact
weapons and weaponiless defense techniques (District and State Courts) -
P.O.S.T. & S.T.C. instructor trainer in identifying markings caused by impact
weapons and weaponless defense techniques)

Attached please find my resume, which outlines my qualifications and publications |
have authored; my fee schedule and a listing of the cases | have testified as an expert

5

 

 
Case 4:16-cv-03742-JST Document 102 Filed 02/05/19 Page 6 of 6

 

 

 

in for the last four years.

At this time | plan on using comparison photographs as exhibits during my testimony. |
also reserve my right to use any other materials supplied to me as exhibits.

I plan on reviewing other materials; if requested; as they become available. Should any
of these materials alter my opinions or conclusions | will contact you immediately.

Sincerely:

\
D.S. Cameron;
Cameron Consulting

 

 
